IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,564-01


                         EX PARTE JABARI CAIN CLARK, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 2017-566-C2A IN THE 54TH DISTRICT COURT
                           FROM McLENNAN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and was sentenced to incarceration.

        The trial court entered an order designating issues, but there are no findings of fact or

conclusions of law in the habeas record resolving the issues. This application is remanded to the 54th

District Court of McLennan County to allow the trial judge to complete an evidentiary investigation

and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
                                                                                                  -2-

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: March 20, 2019

Do not publish